Citation Nr: 0913285	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois that found that the Veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for an acquired foot 
disorder.

In a March 1997 decision, the Board found that the Veteran 
had submitted new and material evidence to reopen his claim, 
and remanded the matter to the RO for additional development 
and adjudication on the merits.  The Board then issued a 
decision in February 2001 that denied the benefit sought on 
appeal and the Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an Order issued in October 
2001, the Court vacated and remanded the February 2001 Board 
decision; the Board remanded this case to the RO in August 
2003 for further development.  

The Board issued a decision in April 2006 that denied the 
benefit sought on appeal.  The Veteran appealed this decision 
to the Court.  In an Order issued in October 2007, the Court 
vacated the Board's April 2006 decision and remanded this 
appeal in accordance with an October 2007 Joint Motion for 
Remand.  Thereafter, in June 2008, the VA notified the Court 
that the Veteran had died in May 2007.  By decision dated in 
September 2008, the Court revoked its October 2007 Order, 
vacated the Board's April 2006 decision, and dismissed the 
Veteran's appeal for lack of jurisdiction.


FINDINGS OF FACT

1.  The Veteran died in May 2007.

2.  In a September 2008 decision, the Court vacated the 
Board's April 2006 decision and dismissed the appeal for lack 
of jurisdiction.



CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal in May 2007.  In June 2008, the VA notified the Court 
of his death.  In its September 2008 decision, after 
receiving notice that the Veteran had died, the Court vacated 
the April 2006 Board decision, dismissed the appeal, and 
returned the case to the Board.  A copy of the Social 
Security Death Index showing the Veteran's date of death is 
associated with the claims folder.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).





	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


